          Case 1:21-cv-05698-RA Document 10 Filed 08/11/21 Page 1 of 2
[Type text]                               U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007
                                                     August 10, 2021

VIA ECF                                                                         Application granted. The initial
Hon. Ronnie Abrams                                                              pretrial conference is hereby adjourned
United States District Judge                                                    until December 3, 2021 at 12:00 p.m.
Thurgood Marshall United States Courthouse
40 Foley Square                                                                                       SO ORDERED.
New York, New York 10007

       Re: Tovar Mancera v. Renaud, No. 21 Civ. 5698 (RA)                               _________________________
                                                                                                Hon. Ronnie Abrams
Dear Judge Abrams:                                                                                  August 11, 2021
        This Office represents the government in the above-referenced mandamus action in which
the plaintiff seeks an order compelling U.S. Citizenship and Immigration Services (“USCIS”) to
adjudicate his Petition for Alien Entrepreneur (“Form I-526”). The Court has scheduled an initial
pretrial conference in this matter for September 3, 2021 at 10:00 a.m., for which pre-conference
submissions are due August 27, 2021. See ECF No. 8. Having conferred, the parties agree that
service was effectuated on July 13, 2021, and thus the government’s response to the complaint is
due September 14, 2021. I write respectfully, with plaintiff’s consent, to request a 60-day
extension of the deadline for the government’s response, until November 15, 2021. If the Court
grants the requested extension, I further respectfully request that the initial conference be
adjourned until at least two weeks after the requested response date, i.e., on or after November 29,
2021. This is the government’s first request for an extension of time to respond to the complaint
and first request for an adjournment of the initial pretrial conference.

        The 60-day extension is requested because plaintiff’s I-526 petition is based on an
investment in an EB-5 Immigrant Investor Regional Center Program (“Regional Center
Program”), and Congress has not extended the statutory authorization related to the Regional
Center Program, which expired at the end of the day on June 30, 2021. Section 610 of the
Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations
Act, 1993, Pub. L. No. 102-395, 106 Stat. 1828 (1992), as amended (“the Regional Center
statute”); Div. O, Title I, Sec. 104 of the Consolidated Appropriations Act, 2021, Pub. L. No. 116-
260 (2020).

        The requested extension will allow the parties time to monitor whether Congress will renew
the statutory authorization related to the Regional Center Program and to assess the impact of such
reauthorization (or lack thereof) on this litigation. Should Congress renew the statutory
authorization related to the Regional Center Program prior to the proposed extended date for the
government’s response, the government will promptly notify the Court.

       Accordingly, I respectfully request that the Court extend the government’s deadline to file
a response to the complaint until November 15, 2021. In addition, I respectfully request that the
Court adjourn the initial pretrial conference to a date on or after November 29, 2021.
          Case 1:21-cv-05698-RA Document 10 Filed 08/11/21 Page 2 of 2
                                                                                         Page 2



       I thank the Court for its consideration of these requests.

                                                         Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         United States Attorney
                                                         Southern District of New York

                                                  By:           /s/ Joshua E. Kahane
                                                         JOSHUA E. KAHANE
                                                         Assistant United States Attorney
                                                         Telephone: (212) 637-2699
                                                         Facsimile: (212) 637-2786
                                                         E-mail: joshua.kahane@usdoj.gov


cc: Counsel of Record (via ECF)
